Citation Nr: 9901870	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-26 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The RO, in its rating decision, identified the veterans 
claim as pertaining to service connection for hearing loss, 
without specification as to whether unilateral or bilateral 
hearing impairment was involved.  However, a review of the 
RO's adjudication indicates that bilateral hearing loss was 
the subject of the RO's decision.  Accordingly, the decision 
rendered herein is deemed to consider bilateral hearing loss.

In a statement dated in March 1997, the veteran appears to 
have raised the issue of entitlement to nonservice-connected 
pension benefits.  This matter has not been developed for 
appellate consideration, and is referred to the RO for action 
as appropriate.


FINDINGS OF FACT

The veteran has presented no competent medical evidence of a 
current hearing loss disability.


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records, other than the report 
of his separation medical examination, have not been 
associated with his claims folder.  The National Personnel 
Records Center has indicated that any service medical records 
that may have been available were apparently destroyed in the 
July 1973 fire at that facility.  His separation medical 
examination, dated in May 1946, shows that his hearing for 
whispered voice was 15/15 for each ear.  His military 
occupation was that of cargo checker.

In a statement dated in October 1996, an acquaintance of the 
veteran reported that the veteran appeared to have impaired 
hearing.  She attributed this to his exposure to bomb blasts.  
In documents submitted in support of his claim, the veteran 
has also attributed his purported hearing loss to his 
inservice exposure to bomb noise.

On VA examination in December 1996, the history was given by 
the veterans son.  He reported that the veterans family 
began to notice that the veteran had problems hearing 
following a stroke in 1991.  The examiner indicated that an 
accurate hearing test using conventional methods could not be 
performed because of the veterans mental status.  The 
examiner noted, however, that, "at a conversational speech 
level, simple commands were given to [the veteran], which he 
could complete."  The examiner also noted that tympanometry 
yielded tympanograms within normal limits with reflexes 
present at 500, 1000, 2000 and 4000 Hertz, bilaterally, 
"which indicated hearing sensitivity within normal limits for 
the frequencies evaluated."

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
Direct service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  In 
general, establishing direct service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In order to 
establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veterans service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).   For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing 
King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, available records disclose no evidence of a current 
hearing loss disability by VA standards under 38 C.F.R. 
§ 3.385.  A threshold requirement in establishing service 
connection for a claimed disability is that the disability 
must be shown at present.  The veteran has not met the first 
element required for the claim to be well grounded as he has 
presented no competent medical evidence of a current hearing 
loss disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  In Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992), 
the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  The veteran and his acquaintance are certainly 
capable to report on the veteran's symptoms.  However, it has 
not been indicated that either the veteran or his 
acquaintance possesses the requisite medical knowledge to be 
able to opine on a matter involving medical principles or 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation).  Therefore, their lay 
assertions are insufficient to establish a well-grounded 
claim, and nothing in the medical records supports their 
assertion of a current hearing loss disability.  Accordingly, 
the veteran's claim for service connection for this 
disability is not well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his or her claim plausible, VA has a duty to 
inform him or her of the necessity to submit that evidence to 
complete the application for benefits.  See Epps v. Brown, 9 
Vet. App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997).  In this case, the Board finds 
VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete his 
application for VA benefits.  38 U.S.C.A. § 5103(a) (West 
1991).  Nothing in the record suggests the existence of 
evidence that might well ground the appellants claim for 
service connection for hearing loss.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for bilateral hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
